Title: From Alexander Hamilton to Tench Coxe, [15 March–April 1792]
From: Hamilton, Alexander
To: Coxe, Tench


[Philadelphia, March-April 15, 1792]
Dr. Sir
Be so good as to inquire of General Irvine the character of Mr. O Hara as a man of business and Integrity and qualifications as for a Quarter Master. If any one else occurs to you I will thank you to mention him. I have thought much of the affair & of characters supposed to be attainable; I am at a loss to satisfy myself.
Yrs.
A Hamilton

Send Bowman.
I wish also for Mr. Meyer.
What was the state of Stock last night?

